Citation Nr: 0122802	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Restoration of a 10 percent disability rating for 
service-connected left varicocele.

2.  Entitlement to an increased disability rating for 
service-connected left varicocele.

3.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a left medial 
meniscectomy, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from April 1975 to May 
1977.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in  the Cleveland, Ohio 
(the RO) of which reduced the previously-assigned 10 percent 
disability service-connected left varicocele to 
noncompensably disabling and denied the veteran's claim of 
entitlement to an increased evaluation for postoperative 
residuals of a left medial meniscectomy.

The veteran requested the opportunity to present testimony at 
a personal hearing before a Member of the Board.  He failed 
to report for a scheduled hearing at the RO in August 2001.   
To the Board's knowledge, the appellant has offered no 
explanation as to why he was unable to appear and has since 
made no request for another hearing. Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been withdrawn. 38 C.F.R. § 20.704(d) (2000).

Other matters

In the veteran's Substantive Appeal received in August 2000, 
he presented statements to the effect that he sought service 
connection for a bladder drainage dysfunction which he 
alleged to have been due to a bladder infection in service. 
In August 2001, correspondence was received from the 
veteran's representative which indicates that the veteran 
desired to reopen a previously denied claim of entitlement to 
service connection for a low back disability.  These matters 
have not been adjudicated and they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A rating decision in December 1997 assigned an evaluation 
of 10 percent for the veteran's service-connected left 
varicocele, effective from March 2, 1995.

2.  Based on the report of a VA examination in September 
1999, a rating decision in February 2000 proposed to reduce 
the evaluation for the left varicocele from 10 percent to 
noncompensable; the proposed reduction was implemented in a 
May 2000 rating decision and made effective on August 1, 
2000.

3.  At the time of the February 2000 rating decision, and the 
May 2000 decision which implemented the proposed rating 
reduction at issue, the evidence did not show that it was 
reasonably certain that any improvement in the veteran's left 
varicocele demonstrated at the examination of September 1999 
would be maintained under the ordinary conditions of life.

4.  The veteran's service connected left varicocele is 
currently manifested by recurrent left testicular pain and 
tenderness on objective examination.


CONCLUSIONS OF LAW

1.  The RO's May 2000 reduction of the evaluation for a left 
varicocele from 10 percent to noncompensable was contrary to 
regulations concerning reductions of disability ratings.  
Restoration of the assigned evaluation of 10 percent for the 
left varicocele is warranted.  38 § 3.344 (2000).

2.  The criteria for a disability evaluation in excess of 10 
percent for service-connected left varicocele have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.115b, 
4.118 Diagnostic Codes 7524-7804 (2000). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of a previously-assigned 
10 percent disability rating for his service-connected left 
varicocele, as well as an increased rating for that 
disability.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; then review the factual background of this case; and 
finally proceed to analyze the claim and render a decision.

The veteran is also seeking an increased disability rating 
for his service-connected left knee disability.  For reasons 
which will be explained below, that issue is being remanded 
to the RO for further procedural development. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Specific schedular criteria

The veteran's service-connected left varicocele is currently 
rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (removal of testis), and C.F.R. § 4.118, Diagnostic 
Code 7804 (scars).    

Under Diagnostic Code 7524 (removal of testis), a 
noncompensable evaluation is assigned for removal of one 
testicle.  A 30 percent evaluation is assigned for removal of 
both.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2000).  

Under Diagnostic Code 7804 (scars), a scar which is 
superficial, tender and painful on objective demonstration 
warrants a 10 percent rating.  This rating schedule does not 
provide for a rating higher than 10 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2000).

Stabilization of disability evaluations

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level. 38 C.F.R. § 3.105(e).

Applicable regulations provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2000).  

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued at the same level for 5 years or more.  38 
C.F.R. § 3.344(c) (2000).  In the veteran's case, the Board 
notes that, at the time of the rating decision in May 2000, 
the evaluation of 10 percent for a left varicocele had been 
in effect since March 2, 1995, which was more than 5 years 
and, therefore, the provisions of 38 C.F.R. § 3.344(a) apply 
in this case.

Standard of review

Once the evidence has been assembled, the Board must review 
the entire record.  38 U.S.C.A. § 7104(a).  The Board has the 
duty to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 1997) 
and cases cited therein.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Factual Background

The veteran's service medical records show that in April 
1977, he complained of scrotal pain in his left testicle 
after performing heavy lifting and was diagnosed with mild 
left epididymo-orchitis.  Following his separation from 
service, he was diagnosed with mild varicocele of his left 
scrotum on VA examination in June 1977.  By rating decision 
of August 1977, he was granted service connection and a 
noncompensable evaluation for a varicocele of his left 
scrotum. 

On March 2, 1995, the veteran contacted VA, seeking a 
compensable  evaluation for his left varicocele. The report 
of a September 1995 VA examination shows that slight 
sensitivity of his left testicle was noted on physical 
examination.  A minimal varicocele was present in the left 
half of his scrotum and this observation was reflected in the 
diagnosis.  VA outpatient treatment records show that he 
complained of testicular pain in November 1996.  

At an RO hearing in September 1997, the veteran testified 
that his left testicle was sensitive and painful and that in 
order to avoid pain when he needed to perform bending and 
lifting, he pulled up his underwear to support his left 
testicle.  He denied receiving any medical treatment for his 
left testicle condition and stated that his physician did not 
recommend surgery for it.  

On VA examination in November 1997, the examining physician 
observed that the veteran's scrotum and testicles were of 
normal size and without inflammation or evidence of hernia.  
A small varicocele was present and there was slight swelling 
on the left side with tenderness of the epididymis on 
palpation.  There was no cough aggravation or cough impulse.  
The pertinent diagnosis was varicocele, left side.  

By rating action of December 1997, the veteran was granted a 
10 percent evaluation for his left varicocele, effective from 
March 2, 1995, under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
as analogous to superficial scars which are tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.20 
(2000) [when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous]. 
  
The report of a VA psychiatric examination in May 1998 noted 
that the veteran complained of left testicular pain.  

In July 1999, the veteran reopened his claim, asking for a 
rating in excess of 10 percent for his service-connected left 
varicocele.  Pursuant to his claim, he was scheduled for a VA 
genitourinary examination in September 1999.  The examination 
report shows that his prior medical records were not 
available for review by the examining physician.  On clinical 
evaluation, the veteran complained of urinary frequency and a 
history of a urinary tract infection but denied impotence or 
having any problems achieving erections or ejaculations.  
Physical examination revealed that his testes were normal, 
bilaterally, with the left testicle hanging lower that the 
right.  A varicocele was present on the left testicle which 
was not tender to palpation.  No tenderness within the 
epididymis or spermatic cord was noted on examination.  There 
was no evidence of testicular atrophy.  The final diagnosis 
was an unremarkable left varicocele.  In his commentary, the 
examiner described the veteran's left varicocele as mild and 
that it did not appear to result in any tenderness.  In the 
opinion of the examiner, the veteran's complaints of urinary 
frequency were probably related to a mild benign prostatic 
hypertrophy and the veteran's use of anti-depressant 
medication (identified by the examiner as Trazodone).  

In a rating decision dated in February 2000, the RO proposed 
to reduce the veteran's 10 percent rating to noncompensable 
for his service-connected left varicocele.  According to the 
RO correspondence records, the veteran did not respond to the 
notice given him of the proposed rating reduction.  A May 
2000 rating action implemented the February 2000 proposal and 
a noncompensable rating for his left varicocele went into 
effect on August 1, 2000.

A March 2001 VA outpatient treatment report shows that the 
veteran appeared for a medical examination and listed several 
complaints which included left testicular pain.

Analysis

Preliminary matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the veteran's claim is not final and remains pending.  The 
provisions of the VCAA are accordingly applicable to this 
case.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) [to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000.  Among other things, the regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but: (a) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury or disease in service; and
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45631 (August 29, 2001).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulation in light of the record on 
appeal, and finds that the development of this claim has 
proceeded in substantial accordance with the provisions of 
the new law and regulation.  

There is sufficient evidence of record with which the Board 
may make an informed decision.  In particular, there is 
medical evidence described above, to include the report of 
the September 1999 VA examination.  The Board has not 
identified any pertinent evidence which is not currently of 
record, and the veteran has not pointed to any such evidence.  
The veteran has been provided with an opportunity to notify 
VA of the existence of any further information that would 
tend to substantiate his claim, but he has not done so.  

Moreover, the veteran has been accorded ample opportunity to 
present evidence and argument in support of this claim.  In 
particular, a personal hearing was scheduled at his request; 
he failed, without explanation, to report for that hearing. 

In short, the Board concludes that the provisions of the VCAA 
and its implementing regulation have been satisfied in this 
case.  A remand of this matter for further development would 
not avail the veteran or aid the Board's inquiry, and would 
only serve to unnecessarily delay a decision.  See Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits.

Discussion

In July 1999, the veteran  sought an increased in the 
assigned disability rating of 10 percent for his service-
connected varicocele.  By rating decision in May 2000, the RO 
reduced the assigned disability rating to noncompensably 
disabling, chiefly on the strength of the September 1999 VA 
examination. The veteran appealed that reduction.  Implicit 
in his presentation is his claim for an increased rating.

1.  Restoration of  a 10 percent disability rating for 
service-connected left varicocele.

The Board will first address the matter of the reduction in 
the assigned disability rating for the veteran's service-
connected left varicocele.

Initially, the Board finds that the RO properly notified the 
veteran of the proposed reduction and gave the veteran 60 
days for presentation of additional evidence as set forth in 
38 C.F.R. § 3.105(e).  The RO proposed the reduction of the 
10 percent rating assigned for the service-connected 
varicocele in February 2000. The RO reduced the 10 percent 
rating to noncompensably disabling in May 2000.  Thus, the 
provisions of 38 C.F.R. § 3.105(e) were met.

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred. See 38 U.S.C.A. 
§ 1155. 

After reviewing the record, the Board finds that the medical 
evidence of record does not establish that the veteran's 
varicocele improved; a reduction of the 10 percent rating was 
not warranted.

A review of the pertinent evidence of record and the rating 
action of May 2000 shows that the rating for the service 
connected disability of a left varicocele, rated as analogous 
to a painful scar and assigned a 10 percent evaluation for 
disability due to objective demonstration of pain and 
tenderness, was reduced from 10 percent to noncompensable on 
the basis of one single examination, in September 1999.  
Although that examination may be said to have demonstrated 
some improvement in the veteran's left testicular condition 
as compared to findings at earlier medical examinations and 
outpatient treatment sessions, in that his left testicle was 
not painful or tender at that time, the Board finds that the 
evidence did not make it reasonably certain that the 
improvement would be maintained under the ordinary conditions 
of life, as required by 38 C.F.R. § 3.344(a).  

In this regard, the Board notes that the September 1999 
examination did not have the benefit of reviewing the 
veteran's medical records in order to evaluate his disability 
in the context of its history.  That history, as described by 
the Board in the factual background section above, is 
consistent with recurrent left testicular pain and 
tenderness.

The Board further observes in passing that there is evidence 
that the veteran's left varicocele was symptomatic and 
painful during VA treatment in March 2001, approximately a 
year and a half after the September 1999 VA examination.  

The Board concludes that the RO's determination in May 2000 
to reduce the evaluation for a left varicocele, from 10 
percent to noncompensable, was improper, based on the 
veteran's medical history and the clearly stated import of 
the law and regulation.  Accordingly, the previously assigned 
10 percent rating for left varicocele is restored.  38 C.F.R. 
§ 3.344(a).  

2.  Entitlement to an increased disability rating for 
service-connected left varicocele.

Having determined that the previously assigned 10 percent 
disability rating should be restored does not end the Board's 
inquiry. The veteran has specifically indicated that his 
disability has have become worse, and the RO has developed 
the case as a claim for an increased rating.  Moreover, in AB 
v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Veterans Appeals held that regarding a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  
Accordingly, the Board will move on to a determination as to 
whether a disability rating higher than 10 percent or higher 
is warranted for the veteran's service-connected left 
varicocele.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The service-connected left varicocele has been rated by the 
RO under  Diagnostic Code 7524 [removal of a testis] and 
Diagnostic Code 7804 [scars, tender and painful on objective 
demonstration].  There is no evidence that the left testicle 
has been removed.  In any event, because the veteran retains 
both testes he cannot have a rating higher than 
noncompensable under Diagnostic Code 7524.  Diagnostic Code 
7804 does not provide for a rating higher than 10 percent for 
painful and tender scars.  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The other 
rating codes for genitourinary disabilities contemplate 
impairment due to bladder dysfunction, voiding dysfunction 
and urinary tract infection.  While the medical evidence 
indicates that the veteran had been treated for urinary tract 
infection, prostatitis, benign prostatic hypertrophy and 
dysuria, he is not service-connected for these medical 
conditions and, further, there is no objective medical 
evidence which links his service-connected left testicle 
disability with a bladder impairment, urinary tract infection 
or a prostate disorder.  In this regard, the Board notes that 
at the September 1999 VA examination, the reviewing physician 
attributed the veteran's complaints of urinary frequency as 
being probably related to a mild benign prostatic hypertrophy 
and his use of medication for a non service-connected 
psychiatric disorder.  

Based on this medical evidence, the veteran's contention that 
he should receive a disability rating in excess of 10 percent 
because of various non service-connected genitourinary 
conditions is without merit.  To the extent that he expresses 
his own  opinion that a relationship exists between his 
service-connected left varicocele and his prostatitis, 
bladder dysfunction, dysuria and history of urinary tract 
infection, because he possesses no formal medical training he 
lacks the expertise to comment on medical matters.  His 
statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In summary, for the reasons expressed above, the Board 
concludes that preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected left varicocele.   


ORDER

The previously assigned disability rating of 10 percent for 
the veteran's service-connected left varicocele is restored.

A disability rating in excess of 10 percent for service-
connected left varicocele is denied.






CONTINUED ON NEXT PAGE


REMAND

3.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a left medial 
meniscectomy, currently rated as 20 percent disabling.

The February 2000 RO decision also addressed the issue of 
entitlement to an increased rating in excess of 20 percent 
for the veteran's service-connected postoperative residuals 
of a left medial meniscectomy.  The RO denied the veteran's 
claim.  Notice of that decision was sent to the veteran in 
correspondence dated in February 2000.  The veteran's Notice 
of Disagreement addressing the rating reduction issue for a 
left varicocele was received in May 2000.  In this Notice of 
Disagreement, he also expressed disagreement with the denial 
of a rating increase in excess of 20 percent for his left 
knee disability.  However, in June 2000, the veteran was 
furnished with a Statement of the Case which addressed only 
the issue of the rating for the left varicocele.  
  
The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).   Under these circumstances, the RO  must furnish the 
veteran with a Statement of the Case as to the increased 
rating issue for his service-connected left knee disability.  
Under the Court's jurisprudence, the Board is obligated to 
remand this issue.  See Godfrey, supra; see also Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased evaluation for 
postoperative residuals of a left medial 
meniscectomy.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


